Title: Robert Mackay to James Madison, 4 May 1827
From: Mackay, Robert
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                4 May 1827.
                            
                        
                        
                        I inclose a letter received today from Mr. John Myers, now in Washington, the purport of which is to obtain a
                            letter of Recommendation from you, for his father, Moses Myers, to be appointed Collector of Norfolk. I have known and
                            have done a large business with Mr. Myers for 15 Years, much to my Satisfaction—He is well known in the Mercantile
                            community—far advanced in life, and like myself poor. Very Respectfully Your ob Servt.
                        
                            
                                Robert Mackay.
                            
                        
                    